DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Request for Continued Examination (RCE)
An RCE under 37 C.F.R. § 1.114, including the fee set forth in § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under § 1.114, and the fee set forth in § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to § 1.114.  Applicants’ submission filed on May 12, 2022 has been entered.

Response and Claim Status
The instant Office action is responsive to the response received April 13, 2022 (the “Response”).  
In response to the Response, the previous objection to claim 5 under 37 C.F.R. § 1.71 is WITHDRAWN.
Claims 1–4 and 6–16 are pending.  

Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 9, 10, and 12–15 are rejected under 35 U.S.C. § 102 as being anticipated by Kano et al. (US 2008/0254813 A1; filed Apr. 8, 2008).
Response to Arguments
	Applicants provide sections of Kano cited by the Examiner and findings made by the Examiner in the previous Office action.  See Response 12 (quoting Office action 3–5, mailed March 4, 2022).  Applicants argue 
Kano does not teach or suggest, inter alia, “a communication control unit configured to control communication performed in virtual space in which a virtual image corresponding to a real image of a user present in real space is created, interactively between the user and at least one other user through the virtual image of the user; a user-information acquiring unit configured to acquire position information regarding a position of the user in the real space and  attribute information including at least information regarding intimacy between the user and the at least one other user, at predetermined timing; a switching control unit configured to control switching between communication performed in the real space and communication performed in the virtual space according to at least one of the position information or the attribute information; and an output control unit configured to control contents to be output to the virtual space according to at least one of the position information or the attribution information, wherein the switching control unit is further configured to control the switching between the communication performed in the real space and communication performed in the virtual space according to position information regarding a position of the at least one other user, wherein the output control unit is further configured to control display of a virtual image of the at least one other user interactively connected, [and] wherein the virtual image of the at least one other user is displayed in relation to the real space,” as recited by amended independent claim 1 (emphasis added).

Response 13–14.
	The Examiner is unpersuaded of error because merely reciting language of the claims and asserting the cited prior art references do not teach or suggest a claim limitation is insufficient.  See 37 C.F.R. § 1.111(b) (“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”); MPEP § 714.02 (“The requirements of 37 CFR 1.111(b) must be complied with by pointing out the specific distinctions believed to render the claims patentable over the references in presenting arguments in support of new claims and amendments.”); id. § 2141 (“37 CFR 1.111(b) requires applicant to distinctly and specifically point out the supposed errors in the Office’s action and reply to every ground of objection and rejection in the Office action.  The reply must present arguments pointing out the specific distinction believed to render the claims patentable over any applied references.”); see also 37 C.F.R. § 41.37(c)(1)(iv) (“A statement which merely points out what a claim recites will not be considered an argument for separate patentability of the claim.”); In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011) (“[W]e hold that the Board reasonably interpreted [a previous version of] Rule 41.37 to require more substantive arguments in an appeal brief than a mere recitation of the claim elements and a naked assertion that the corresponding elements were not found in the prior art.”).  
Accordingly, Applicants’ argument fails to provide sufficient, persuasive argument or evidence regarding the specific deficiency of the Examiner’s findings.
The Rejection
Regarding claim 1, Kano discloses an information processing device (figs. 2, 12, control device item 30 including controller item 31) comprising: 
a communication control unit (“programs to be executed by controller 31” at ¶ 44) configured to control communication (fig. 12, step item Sb9; ¶ 77) performed in virtual space in which a virtual image (fig. 8A, display item 14; fig. 14) corresponding to a real image (fig. 8B, display item 14) of a user (the user of fig. 12, communication terminal item 10A) present in real space is created, interactively between the user and at least one other user (the user of fig. 12, communication terminal item 10B) through the virtual image of the user;  
a user-information acquiring unit (“programs to be executed by controller 31” at ¶ 44) configured to acquire position information regarding a position (fig. 12, step item Sb10; “controller 31 periodically receives positional data from each of mobile communication terminals 10A and 10B” at ¶ 79) of the user in the real space and attribute information (“calculates a distance between a position indicated by positional data received from mobile communication terminal 10A and a position indicated by positional data received from mobile communication terminal 10B” at ¶ 79) including at least information regarding intimacy between the user and the at least one other user, at predetermined timing (“periodically” at ¶ 79); and 
a switching control unit (“programs to be executed by controller 31” at ¶ 44) configured to control switching (switches from communication performed in the virtual space at fig. 12, step item Sb9 to communication performed in the real space at step item Sb20; ¶ 82) between communication performed in the real space and communication performed in the virtual space according to at least one of the position information or the attribute information (fig. 12, step item Sb11; ¶ 81); and
an output control unit (“programs to be executed by controller 31” at ¶ 44) configured to control contents (“avatar image” at ¶¶ 41, 63; fig. 8A, item 14) to be output to the virtual space according to at least one of the position information or the attribute information (“if a distance between two communication terminals is above a threshold value, an avatar image may be selected as an image to be displayed on each of the communication terminals” at ¶ 41; “if the distance is less than or equal to the threshold value, an avatar image may be selected” at ¶ 41; moreover, fig. 12 also teaches controlling the avatar images displayed at step item Sb9 because the avatar images can be removed at step item Sb20 once the distance between the two terminals is determined to be less than or equal to a predetermined value at step item Sb11);
wherein the switching control unit is further configured to control the switching (switches from communication performed in the virtual space at fig. 12, step item Sb9 to communication performed in the real space at step item Sb20; ¶ 82) between the communication performed in the real space and communication performed in the virtual space according to position information regarding a position of the at least one other user (if the distance between the user of communication terminal item 10A and the user of communication terminal item 10B is less than or equal to a predetermined value at step item Sb11, then the switching from the virtual space to real space is performed at ¶¶ 81–82; the distance between the user of communication terminal item 10A and the user of communication terminal item 10B involves the position information of the user of communication terminal item 10B), 
wherein the output control unit is further configured to control display of a virtual image of the at least one other user interactively connected (“if a distance between two communication terminals is above a threshold value, an avatar image may be selected as an image to be displayed on each of the communication terminals” at ¶ 41; “if the distance is less than or equal to the threshold value, an avatar image may be selected” at ¶ 41; moreover, fig. 12 also teaches controlling the avatar images displayed at step item Sb9 because the avatar images can be removed at step item Sb20 once the distance between the two terminals is determined to be less than or equal to a predetermined value at step item Sb11),
wherein the virtual image of the at least one other user is displayed (“if a distance between two communication terminals is above a threshold value, an avatar image may be selected as an image to be displayed on each of the communication terminals” at ¶ 41; “if the distance is less than or equal to the threshold value, an avatar image may be selected” at ¶ 41; moreover, fig. 12 also teaches controlling the avatar images displayed at step item Sb9 because the avatar images can be removed at step item Sb20 once the distance between the two terminals is determined to be less than or equal to a predetermined value at step item Sb11) in relation to the real space (the real space involving mobile communication terminal items 10A, 10B), and
wherein the communication control unit, the user-information acquiring unit, the switching control unit, and the output control unit are each implemented via at least one processor (fig. 12, control device item 30 that includes controller item 31 at fig. 2).
Regarding claim 2, Kano discloses further comprising an action-information acquiring unit (“programs to be executed by controller 31” at ¶ 44) configured to acquire action information (“mobile communication terminal 10A sends a request to control device 30 to make a videophone call” at ¶ 74 and fig. 12, step item Sb1) regarding an action of the user (the user of communication terminal item 10A),
wherein the switching control unit is further configured to 
establish network connection (fig. 12, step item Sb9) between the user and the at least one other user according to at least one of the action information of the user (fig. 12, step item Sb9 does not occur but for fig. 12, step item Sb1) or action information of the other user interactively connected thereto, and 
switch space in which communication is performed from the real space to the virtual space (¶ 41 discloses switching from real space to virtual space if the distance between the two communication terminal items 10A, 10B change from above a threshold value to below the threshold value, or vice versa), and
wherein the action-information acquiring unit is implemented via at least one processor (fig. 12, control device item 30 that includes controller item 31 at fig. 2).
Regarding claim 4, Kano discloses further comprising an action-information acquiring unit (“programs to be executed by controller 31” at ¶ 44) configured to acquire action information (“mobile communication terminal 10A sends a request to control device 30 to make a videophone call” at ¶ 74 and fig. 12, step item Sb1) regarding an action of the user (the user of communication terminal item 10A), 
wherein the switching control unit is further configured to 
select (fig. 12 involves selecting the user of communication terminal item 10B) the at least one other user from among a plurality of users (“in reality a lot of mobile communication terminals can exist in the system” at ¶ 42) according to the action information acquired by the action-information acquiring unit, and 
switch from communication performed in the real space to communication performed in the virtual space (¶ 41 discloses switching from real space to virtual space if the distance between the two communication terminal items 10A, 10B change from above a threshold value to below the threshold value, or vice versa),
wherein the action-information acquiring unit is implemented via at least one processor (fig. 12, control device item 30 that includes controller item 31 at fig. 2).
Regarding claim 6, Kano discloses wherein the output control unit is further configured to control output of the virtual image (“avatar image” at ¶¶ 41, 63; fig. 8A, item 14) of the at least one other user to which the user is interactively connected in a predetermined display method (“if a distance between two communication terminals is above a threshold value, an avatar image may be selected as an image to be displayed on each of the communication terminals” at ¶ 41; “if the distance is less than or equal to the threshold value, an avatar image may be selected” at ¶ 41). 
Regarding claim 9, Kano discloses wherein the output control unit is further configured to cause the virtual image (“avatar image” at ¶¶ 41, 63; fig. 8A, item 14) of the at least one other user interactively connected to disappear (when the connection between the users established in the virtual space switches to real space at fig. 12, step Sb20 and ¶ 82, the virtual image of the other user being displayed on mobile communication terminal item 10A is replaced with the real image of the other user) at a position of the real image (fig. 8B, item 14) of the at least one other user, and 
the switching control unit is further configured to terminate a connection (when the connection between the users established in the virtual space switches to real space at fig. 12, step Sb20 and ¶ 82) between the user and the at least one other user established in the virtual space. 
Regarding claim 10, Kano discloses wherein the output control unit is further configured to control output of the virtual image (“After communication is established, voice messages and avatar image data are exchanged between mobile communication terminals 10A and 10B” at ¶ 78 which includes the avatar of the other user using mobile communication terminal item 10B) of the least one other user that is set in advance (the other user selecting “YES” at fig. 14; ¶ 77) by the a least one other user interactively connected. 
Regarding claim 12, Kano discloses wherein the output control unit is further configured to display the virtual image of the at least one other user (“After communication is established, voice messages and avatar image data are exchanged between mobile communication terminals 10A and 10B” at ¶ 78 which includes the avatar of the other user using mobile communication terminal item 10B) in a different appearance from an appearance in the real space while the user is performing communication in the real space with the at least one other user interactively connected (the avatar image data of the other user using mobile communication terminal item 10B would have a different appearance than a captured image of the user using mobile communication terminal item 10A when the user is performing communication in the real space at fig. 12, step item Sb20). 
Regarding claim 13, Kano discloses further comprising a voice-information acquiring unit (“programs to be executed by controller 31” at ¶ 44) configured to acquire voice information regarding a voice spoken by the user (fig. 12, step item Sb20; ¶ 82), 
wherein the output control unit is further configured to control an output position of the voice information (the voice information of the user using mobile communication terminal item 10A is positioned such that the user using mobile communication terminal item 10B hears the voice information at fig. 12, step item Sb20; ¶ 82) acquired by the voice-information acquiring unit, and
wherein the voice-information acquiring unit is implemented via at least one processor (fig. 12, control device item 30 that includes controller item 31 at fig. 2).
Regarding claim 14, Kano discloses a method to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 14.
Regarding claim 15, Kano discloses a non-transitory computer-readable storage medium (fig. 2, item 33) having embodied thereon a program (“programs to be executed by controller 31” at ¶ 44), which when executed by a computer (fig. 2, 12, control device item 30 including controller item 31) causes the computer to execute functions of operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 15.
Regarding claim 16, Kano discloses wherein the virtual image of the at least one other user is updated in real time (fig. 12, step items Sb9–Sb20 occur in real time).

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. § 103 as being obvious over Kano in view of Cho et al. (US 10,587,742 B2; PCT filed Sept. 8, 2015).
Response to Arguments
	Applicants argue 
Cho fails to remedy the deficiencies of Kano (either alone or in combination), and in particular, Kano in view of Cho would still fail to teach or suggest, inter alia, “a communication control unit configured to control communication performed in virtual space in which a virtual image corresponding to a real image of a user present in real space is created, interactively between the user and at least one other user through the virtual image of the user; a user-information acquiring unit configured to acquire position information regarding a position of the user in the real space and  attribute information including at least information regarding intimacy between the user and the at least one other user, at predetermined timing; a switching control unit configured to control switching between communication performed in the real space and communication performed in the virtual space according to at least one of the position information or the attribute information; and an output control unit configured to control contents to be output to the virtual space according to at least one of the position information or the attribution information, wherein the switching control unit is further configured to control the switching between the communication performed in the real space and communication performed in the virtual space according to position information regarding a position of the at least one other user, wherein the output control unit is further configured to control display of a virtual image of the at least one other user interactively connected, [and] wherein the virtual image of the at least one other user is displayed in relation to the real space,” as recited by amended independent claim 1 (emphasis added).

Response 15.
	The Examiner is unpersuaded of error because merely reciting language of the claims and asserting the cited prior art references do not teach or suggest a claim limitation is insufficient.  See 37 C.F.R. § 1.111(b); see also MPEP §§ 714.02, 2141; 37 C.F.R. § 41.37(c)(1)(iv); Lovin, 652 F.3d at 1357.  
Accordingly, Applicants’ argument fails to provide sufficient, persuasive argument or evidence regarding the specific deficiency of the Examiner’s findings.
	Applicants argue “prima facie obviousness under 35 U.S.C. § 103 cannot be established.”  Response 16.
	The Examiner respectfully disagrees.  The Examiner has a duty to give notice of a rejection with sufficient particularity to give Applicants a fair opportunity to respond to the rejection.  See 35 U.S.C. § 132(a).  Here, the Examiner (1) set forth the statutory basis for the rejection, namely under 35 U.S.C. § 103; (2) concluded that the claims are obvious over Kano in view of Cho; and (3) explained the rejection in sufficient detail to permit Applicants to respond meaningfully.  See In re Jung, 637 F.3d 1356, 1362 (Fed. Cir. 2011); see also Chester v. Miller, 906 F.2d 1574, 1578 (Fed. Cir. 1990).  Thus, a prima facie case of obviousness has been established for dependent claim 3.
The Rejection
Regarding claim 3, while Kano teaches further comprising an information acquiring unit (“programs to be executed by controller 31” at ¶ 44) configured to acquire information (“mobile communication terminal 10A sends a request to control device 30 to make a videophone call” at ¶ 74 and fig. 12, step item Sb1), 
wherein the switching control unit is further configured to
establish network connection (fig. 12, step item Sb9) between the user and the at least one other user according to at least one of the information of the user (fig. 12, step item Sb9 does not occur but for fig. 12, step item Sb1) or information of the at least one other user interactively connected thereto, and 
switch space in which communication is performed from the real space to the virtual space (¶ 41 discloses switching from real space to virtual space if the distance between the two communication terminal items 10A, 10B change from above a threshold value to below the threshold value, or vice versa), and
wherein the voice-information acquiring unit is implemented via at least one processor (fig. 12, control device item 30 that includes controller item 31 at fig. 2),
Kano does not teach the information being voice information regarding a voice spoken by the user.
Cho teaches a voice information acquiring unit that acquires voice information regarding a voice spoken by a user (“the user may say a voice command, like ‘Call mom’, to call a specific person” at 22:60–64).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Kano’s acquired information to be voice information regarding a voice spoken by the user (and thus Kano’s information acquiring unit being a voice-information acquiring unit) as taught by Cho to quickly place a call based on voice alone that does not require pressing buttons and memorizing entire phone numbers.

Claims 7 and 8 are rejected under 35 U.S.C. § 103 as being obvious over Kano in view of Yokokawa (US 10,521,947 B2; filed Sept. 28, 2017).
Response to Arguments
	Applicants argue 
Yokokawa fails to remedy the deficiencies of Kano (either alone or in combination), and in particular, Kano in view of Yokokawa would still fail to teach or suggest, inter alia, “a communication control unit configured to control communication performed in virtual space in which a virtual image corresponding to a real image of a user present in real space is created, interactively between the user and at least one other user through the virtual image of the user; a user-information acquiring unit configured to acquire position information regarding a position of the user in the real space and  attribute information including at least information regarding intimacy between the user and the at least one other user, at predetermined timing; a switching control unit configured to control switching between communication performed in the real space and communication performed in the virtual space according to at least one of the position information or the attribute information; and an output control unit configured to control contents to be output to the virtual space according to at least one of the position information or the attribution information, wherein the switching control unit is further configured to control the switching between the communication performed in the real space and communication performed in the virtual space according to position information regarding a position of the at least one other user, wherein the output control unit is further configured to control display of a virtual image of the at least one other user interactively connected, [and] wherein the virtual image of the at least one other user is displayed in relation to the real space,” as recited by amended independent claim 1 (emphasis added).

Response 16–17.
	The Examiner is unpersuaded of error because merely reciting language of the claims and asserting the cited prior art references do not teach or suggest a claim limitation is insufficient.  See 37 C.F.R. § 1.111(b); see also MPEP §§ 714.02, 2141; 37 C.F.R. § 41.37(c)(1)(iv); Lovin, 652 F.3d at 1357.  
Accordingly, Applicants’ argument fails to provide sufficient, persuasive argument or evidence regarding the specific deficiency of the Examiner’s findings.
	Applicants argue “prima facie obviousness under 35 U.S.C. § 103 cannot be established.”  Response 17.
	The Examiner respectfully disagrees.  The Examiner has a duty to give notice of a rejection with sufficient particularity to give Applicants a fair opportunity to respond to the rejection.  See 35 U.S.C. § 132(a).  Here, the Examiner (1) set forth the statutory basis for the rejection, namely under 35 U.S.C. § 103; (2) concluded that the claims are obvious over Kano in view of Yokokawa; and (3) explained the rejection in sufficient detail to permit Applicants to respond meaningfully.  See Jung, 637 F.3d at 1362; see also Chester, 906 F.2d at 1578.  Thus, a prima facie case of obviousness has been established for dependent claims 7 and 8.
The Rejection
Regarding claim 7, while Kano teaches further comprising a recognition determining unit (“programs to be executed by controller 31” at ¶ 44) configured to
recognize the at least one other user interactively connected (at fig. 12, step items Sb8, Sb16; ¶¶ 77, 82), and 
acquire user-recognition information (¶¶ 77, 82) regarding user recognition, 
wherein the output control unit is further configured to
receive the user recognition information (¶¶ 77, 82) transmitted from the recognition determining unit, and 
output a virtual image of the at least one other user in a predetermined expression method (at fig. 12, step item Sb9; ¶ 77),
Kano does not teach the predetermined expression method being to synchronize a real image of the at least one other user and the virtual image of the at least one other user.
Yokokawa teaches synchronizing a real image (fig. 6A, item 600; fig. 7A, item 700) of a user (fig. 6A, item 100) and a virtual image (figs. 6B, 6C; figs. 7B, 7C) of the user.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Kano’s predetermined expression method to synchronize the real image of the at least one other user and the virtual image of the at least one other user as taught by Yokokawa “to develop games that increase the interaction between the user and the gaming system.”  Yokokawa 1:35–37.
Regarding claim 8, while Kano teaches wherein the output control unit is further configured to output a virtual image of the at least one other user interactively connected (fig. 10, item D4; fig. 12, step item Sb9 outputs virtual images of the users),
	Kano does not teach outputting the virtual image of the other user so as to indicate a real image direction of the at least one other user.
	Yokokawa teaches outputting a virtual image (figs. 6B, 6C, items 604) of a user (fig. 6A, item 100) so as to indicate a real image direction (fig. 6A, item 600) of the user.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Kano’s output of the virtual image of the at least one other user to be so as to indicate a real image direction of the other user as taught by Yokokawa “to develop games that increase the interaction between the user and the gaming system.”  Yokokawa 1:35–37.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon rejected base claim 1, but would be allowable if rewritten to include all of the limitations of base claim 1.  See MPEP §§ 608.01(n), 707.07(j).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449